Citation Nr: 1606581	
Decision Date: 02/22/16    Archive Date: 03/01/16

DOCKET NO.  09-22 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial compensable rating for a sinus disorder.  

2.  Entitlement to an initial compensable rating for deviated naval septum with rhinitis prior to June 10, 2009, and in excess of 10 percent thereafter.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.  


REPRESENTATION

Appellant (Veteran) represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

The Veteran served on active duty from June 1959 to December 1963.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which, in pertinent part, established service connection for deviated nasal septum and for rhinitis with sinusitis.  Both disabilities were assigned initial noncompensable ratings, effective April 26, 2007.  The Veteran appealed, contending that compensable ratings were warranted.  In an April 2011 rating decision, the RO noted that the July 2008 rating decision incorrectly evaluated the Veteran's deviated nasal septum and rhinitis separately, as the same rating criteria is used to evaluate these disabilities.  The RO therefore combined the Veteran's deviated nasal septum and rhinitis into one rating issue and granted a 10 percent disability rating, effective June 10, 2009.  The RO indicated that the Veteran's sinusitis should be evaluated separately.

The Board notes that although the RO has increased the evaluation for the Veteran's service-connected deviated nasal septum with rhinitis, the increase did not constitute a full grant of the benefit sought, and the Veteran's claim for a higher initial evaluation remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38-39 (1993). 

In May 2010, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of this hearing has been associated with the Veteran's claims folder.

In July 2010 and January 2015, the Board remanded the case for further evidentiary development.  The case is again before the Board for further appellate proceedings.

The entire record consists of electronic claims files and has been reviewed.  New evidence has not been submitted into the record since the most recent Supplemental Statement of the Case (SSOC) dated in May 2015.  

The issue regarding a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's sinus disorder has involved drainage, but has not caused incapacitating episodes, or non-incapacitating episodes characterized by headaches, pain, and purulent discharge or crusting.

2.  Prior to June 10, 2009, the Veteran's deviated naval septum with rhinitis was not productive of polyps or of blockage of greater than 50 percent of each nasal passage, or of total blockage of at least one nasal passage.   

3.  Since June 10, 2009, the Veteran's deviated naval septum with rhinitis has not been productive of polyps.   


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for sinusitis have not been met.  38 U.S.C.A. § 1155  (West 2014); 38 C.F.R. § 4.97, Diagnostic Code 6510-6514 (2015). 

2.  Prior to June 10, 2009, the criteria for a compensable disability rating for the Veteran's deviated naval septum with rhinitis had not been met.  38 U.S.C.A. § 1155  (West 2014); 38 C.F.R. § 4.97, Diagnostic Code 6522 (2015). 

3.  From June 10, 2009, the criteria for a rating in excess of 10 percent for the Veteran's deviated naval septum with rhinitis have not been met.  38 U.S.C.A. § 1155  (West 2014); 38 C.F.R. § 4.97, Diagnostic Code 6522 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A.  38 C.F.R. § 3.159(b).

The duty to notify was satisfied by way of a July 2007 letter to the Veteran prior to the rating decision on appeal.  The letter informed the Veteran of his duty and VA's duty for obtaining evidence, and met the notification requirements set out for service connection, and for effective dates and disability ratings, in Dingess v. Nicholson, 19 Vet. App. 473 (2006).   

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent post-service treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the decided issues has been obtained.  

VA has obtained the Veteran's STRs.  VA has obtained private medical evidence pertaining to the Veteran's claims.  Moreover, VA provided the Veteran with three VA compensation examinations into his claims for higher initial ratings.    

VA also afforded the Veteran the opportunity to give testimony before the Board in his own hearing, which he did in May 2015.  With respect to the hearing, the Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. § 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ noted the appellate issues decided herein, the VLJ noted the evidence that would support the claims, and the VLJ remanded the claims twice for additional medical inquiry and development, to include enabling the Veteran to provide authorization for the release of outstanding private medical evidence.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

The Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims, and no further assistance to develop evidence is required.

II.  The Claims for Higher Initial Ratings

The Veteran claims entitlement to higher initial ratings for his sinus, rhinitis, and septum disorders.  The sinus disorder has been rated as noncompensable since the date of claim for service connection on April 26, 2007.  The rhinitis and deviated septum (which are rated together) were rated as noncompensable from the date of claim until June 10, 2009, at which point the RO found a 10 percent rating warranted.  In this decision, the Board will consider whether higher initial ratings have been warranted at any time since April 26, 2007, the date of the Veteran's claims to service connection.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400; Fenderson v. West, 12 Vet. App. 119, 126 (1999).   

	Law and Regulations 

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  When the evidence is in relative equipoise, the Veteran is accorded the benefit of the doubt.  38 U.S.C.A. § 5107(b).

The RO rated the Veteran's sinus disorder under Diagnostic Code (DC) 6513 and the rhinitis/deviated septum under DC 6522 of 38 C.F.R. § 4.97.  

The criteria addressing sinus disorders is found in a general rating formula under 38 C.F.R. § 4.97, and includes DCs 6510 through 6514.  Various types of sinusitis are addressed there, and evaluations of 10, 30, and 50 percent are authorized.  A 10 percent disability rating is awarded for sinusitis manifested by one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or by three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent disability rating is awarded for sinusitis manifested by three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or by more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent disability rating is awarded for sinusitis following radical surgery with chronic osteomyelitis, or manifested by near constant sinusitis characterized by headaches, pain, and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  38 C.F.R. § 4.97.  An incapacitating episode of sinusitis is specifically defined in the regulations as one requiring bed rest and treatment by a physician.  38 C.F.R. § 4.97. 

Under DC 6522, allergic or vasomotor rhinitis is rated.  Rhinitis with polyps is assigned a 30 percent evaluation.  Rhinitis without polyps, but with greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side, is assigned a 10 percent evaluation. 

	Evidence

The relevant evidence of record dated since April 26, 2007, consists of VA compensation examination reports dated in June 2008, December 2010, and May 2015, private treatment records, and lay statements from the Veteran.  This evidence shows that the Veteran has not experienced an incapacitating episode during the appeal period as the result of a nasal problem.  The evidence shows that the nasal problem has not caused non-incapacitating episodes characterized by headaches, pain, and purulent discharge or crusting.  Further, though the evidence is divided regarding the extent of obstruction related to rhinitis/deviated septum, the evidence shows an absence of polyps.   

The June 2008 VA examiner indicated a review of the claims file, and an interview and examination of the Veteran.  The examiner noted the Veteran's complaints of constant drainage, congestion, excess nasal mucous, itchy nose, watery eyes, sneezing, and breathing difficulty.  He indicated that the symptoms worsened during the spring time.  He indicated an inability to smell or taste food.  The Veteran indicated that he used over-the-counter (OTC) medication for his sinuses such as nasal spray and anti histamines.  The examiner noted no history of neoplasm, active sinusitis, or osteomyelitis.  On examination, the examiner noted a deviated septum, but not any sinus disease, nasal obstruction, or polyps.  The examiner did note hypertrophy of the turbinates but found no scarring or deformity.  Further, the examiner noted no granulomatous problems.  The examiner concluded that the Veteran has not had any episodes of acute sinusitis requiring antibiotics in the last 12 months.  

The December 2010 VA examiner indicated a review of the claims file, and an interview and examination of the Veteran.  The examiner noted the Veteran's reports of constant dripping, nasal congestion, excess mucous, itchy nose, watery eyes, and sneezing.  The Veteran reported that he was unable to smell or taste food, and that he had been unable to breath out of his nose for 50 years.  The Veteran indicated that he used OTC nose drops to treat his symptoms.  On examination, the examiner noted nasal allergy, but no osteomyelitis, and no sinusitis.  The examiner noted bilateral nasal obstruction of 70 percent without evidence of polyps, scarring, deformity, granulomatous infection, or of permanent hypertrophy of the turbinates.  The examiner noted that December 2010 radiographic testing noted maxillary sinus disease.  The examiner finally diagnosed the Veteran with this sinus disease, in addition to rhinorrhea, and deviated nasal septum.  The examiner indicated that the disorder would have "significant effects" on the Veteran's occupation as a teacher, and that the problems cause him to have "poor social interactions."  

The May 2015 VA examiner indicated a review of the claims file, and an interview and examination of the Veteran.  The Veteran reported that his nose continued to drain constantly, which embarrasses him professionally.  He indicated that he used OTC medication for his symptoms.  On examination, the examiner found no total obstruction in either nasal passage, and found that there was not greater than 50 percent obstruction of nasal passages on both sides.  The examiner found no nasal polyps, no permanent hypertrophy of the nasal turbinates, and no granulomatous conditions.  The examiner described the Veteran's condition as "mildly boggy mucous membranes in both nostrils but easy passage of air."  The examiner noted a May 2015 computed tomography (CT) which found, in relevant part, mild polypoid sinus disease and mild nasal septum deviation.  The examiner diagnosed the Veteran with non-allergic (vasomotor) rhinitis, deviated nasal septum (traumatic), and mild polypoid sinus disease.  Finally the examiner found that the disorder did not impact the Veteran's ability to work.  

Similar symptoms are noted in private records dated since April 2007.  The records note treatment the Veteran has received for nasal problems, and contain a medical nexus opinion from the Veteran's treating physician stating that current problems likely relate to the trauma and consequent deviated nasal septum the Veteran incurred in service.  Further, records dated in December 2009 document nasal surgery for "septal reconstruction, therapeutic fracture of inferior turbinates, and coblation to the inferior turbinates."  Subsequent treatment records indicated that the Veteran was "doing well, breathing much better, drainage is very minimal."  Further, none of the private treatment records contains evidence detailing the criteria at issue here - incapacitating episodes, non-incapacitating episodes characterized by headaches, pain, and purulent discharge or crusting, blockage of greater than 50 percent of each nasal passage, total blockage of at least one nasal passage, or the presence of nasal polyps.  38 C.F.R. § 4.97, DCs 6513, 6522.  

The Board has also evaluated the Veteran's lay assertions of record regarding the extent of his symptoms.  A layperson is competent to attest to what he or she observes or senses.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation).  Certain symptoms associated with nasal problems, such as drainage and blockage, are observable in nature so the Veteran is competent to attest to the existence of such observable symptoms.  However, he is not competent to attest to the degree of his disability.  An internal sinus and nasal disorder involves pathology that is beyond the Veteran's capacity for lay observation.  Its severity cannot be determined through observation or by sensation such as feeling.  Its severity is assessed by medical professionals using sophisticated medical devices.  The Veteran does not have the training and expertise to make such determinations.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  On the essentially medical question before the Board, the medical evidence is of greater evidentiary value.  And the medical evidence clearly demonstrates that symptoms associated with the Veteran's nasal and sinus problems do not approximate the criteria for an increased rating under DCs 6513 or 6522.  38 U.S.C.A. § 5107(b).

In sum, a compensable rating has not been warranted for a sinus disorder during the appeal period because the preponderance of the evidence indicates that the Veteran has not experienced incapacitating episodes, or non-incapacitating episodes involving headaches, pain, and purulent discharge or crusting.  Further, a compensable rating was not warranted prior to June 10, 2009 for the deviated septum with rhinitis because the evidence did not indicate at that time or beforehand that the disorder caused blockage of greater than 50 percent of each nasal passage, or total blockage of at least one nasal passage, or the presence of nasal polyps.  Lastly, since June 10, 2009, a rating in excess of 10 percent has not been warranted because the evidence dated from then has not indicated the presence of nasal polyps related to the deviated septum with rhinitis.  38 C.F.R. § 4.97, DCs 6513, 6522.  

The Board has reviewed the remaining DCs relating to diseases of the nose but find DCs 6513 and 6522 the most appropriate DCs to apply in this case given that these are the disorders for which the Veteran has been diagnosed, treated, and service-connected.  Based on the Veteran's symptomatology, a higher rating under another DC would not be warranted.  38 C.F.R. § 4.97, DCs 6502-6524 (2015). 

III.  Extraschedular Rating

The Board must consider whether the Veteran is entitled to an extraschedular rating under the provisions of 38 C.F.R. § 3.321(b)(1).  Bagwell v. Brown, 9 Vet. App. 337 (1996). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The Veteran's sinus and nasal problems are contemplated by the rating schedule as part of the General Formula.  38 C.F.R. § 4.97.  Further, the Veteran did not manifest the symptomatology that would have warranted a higher schedular rating.  The schedular rating criteria reasonably describe his disability picture.  Thun, 22 Vet. App. at 115. 

Even if the Board were to find that the schedular criteria did not reasonably describe the Veteran's disability picture, extraschedular referral would still be unwarranted.  The Veteran has attested to the frustration he experiences with his runny nose in professional and social settings.  His statements even give rise to the issue of whether a TDIU is warranted here, as will be addressed further in the remand section below.  Nevertheless, the evidence does not demonstrate that his problems cause marked absence from work or result in frequent hospitalizations.  38 C.F.R. § 3.321(b)(1).  Thus, even if his disability picture were exceptional or unusual, referral would not be warranted.

The Board also notes that a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  In this case, the Veteran is not service connected for other disabilities.    

The Board finds that the schedular criteria adequately describe the Veteran's sinus and nasal problems.  38 C.F.R. § 4.104.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration is required to adequately compensate the Veteran for disability he experiences due to the service-connected disorders.  Therefore, referral for consideration of an extraschedular evaluation is not warranted.  See Thun, supra.


ORDER

Entitlement to an initial compensable rating for a sinus disorder is denied.  

Prior to June 10, 2009, entitlement to an initial compensable rating for deviated naval septum with rhinitis is denied.  

From June 10, 2009, entitlement to a rating in excess of 10 percent for deviated naval septum with rhinitis is denied.  




REMAND

In statements of record dated in June 2009 and June 2015, the Veteran and his representative indicate that the Veteran's nasal problems may cause him to be unemployable.  The issue of whether a TDIU is warranted within the context of the two issues on appeal should be considered, therefore.  Rice v. Shinseki, 22 Vet. App. 447 (2009). 

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran complete a TDIU claim form, VA Form 21-8940. 

2.  Provide VCAA notification to the Veteran regarding claims for TDIU. 

3.  After completing any additional development deemed necessary, the AOJ should adjudicate the TDIU claim in light of any additional evidence added to the record assembled for appellate review.  If the benefit sought on appeal is not granted, the Veteran should be furnished with a SSOC, and provided an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


